    .
~:· • AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)-.
                                                                                 .
                                                                                                                                                Page I ol'J) (
                                                                                                                                                             V1
                                                                                                                                                                 '
                                           UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After November 1, 1987)
                                            V.


                            Juan Antonio Alba-Ruiz                                      Case Number: 3:19-mj-23761

                                                                                       Martin G Molina
                                                                                       Defendant's Attorney


     REGISTRATION NO. 89001298

     THE DEFENDANT:
      IEl pleaded guilty to count(s) ___    __.__________________________
                                     1 of Complaint
        •   was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                       Nature of Offense                                                             Count Number(s)
     8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                    1

        D The defendant has been found not guilty on count(s)
                                        -------------------
        •   Count(s)
                         ------------------
                                            dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                     !/
                                    JI\]    TIME SERVED                              • ________ days
        1:81 Assessment: $10 WAIVED [8] Fine: WAIVED
        [8] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, September 12, 2019
                                                                                     Date of Imposition of Sentence


     Received
                    DUSM
                                                                                     HONORABLE RICHARD L. PUGLISI
                                                                                     UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                           3:19-mj-23761
